NO. 07-12-0221-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                            PANEL C

                                      AUGUST 10, 2012

                           ______________________________


                          GREGG DAVID MCCAIN, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

            FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                   NO. B 4406-11-09; HONORABLE ED SELF, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


      Following a guilty plea, Appellant was convicted of driving while intoxicated,1

enhanced, and punishment was assessed by the trial court at twelve years confinement

and a $1,000 fine. The Trial Court's Certification of Defendant's Right to Appeal filed in

the case reflects that Appellant's case is a plea-bargained case with no right of appeal.



1
Tex. Penal Code Ann. § 49.04 (West 2011).
The certification notwithstanding, Appellant filed a notice of appeal challenging his

conviction.


        By letter dated July 20, 2012, this Court notified Appellant of the consequences

of the certification and invited him to either file an amended certification showing a right

to appeal or demonstrate other grounds for continuing the appeal on or before August 1,

2012.    No response was filed.     Because Appellant has failed to file an amended

certification reflecting a right of appeal and has not shown good cause for continuing

this appeal, we have no alternative but to dismiss the appeal based on the trial court's

certification. See Tex. R. App. P. 25.2(d).




                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              2